TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00298-CR




Carla Sheridan, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. 3030264, HONORABLE WILLIAM BACHUS, JR., JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s retained counsel has filed his third motion for an extension of time to file
his brief, citing the absence of a reporter’s record.  Appellant, who is not indigent, only recently
requested and paid for the record.  The reporter has advised the Court that the record will be
completed and filed by February 3, 2006. 
The motion is granted in part.  Appellant’s counsel, Mr. John S. Butler, is ordered to
tender a brief in this cause no later than thirty days after the reporter’s record is filed in this Court. 
No further extension of time will be granted.
It is ordered January 25, 2006. 
 
Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish